   Case: 1:20-cv-02725 Document #: 16-2 Filed: 12/07/20 Page 1 of 6 PageID #:106




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JACQUELINE STEVENS,                                )
                                                    )
                                 Plaintiff,         )
                                                    )
                        v.                          )   No. 20 C 2725
                                                    )
 U.S. DEPARTMENT OF HOMELAND                        )   Judge Rowland
 SECURITY, IMMIGRATION AND                          )
 CUSTOMS ENFORCEMENT,                               )
                                                    )
                                 Defendant.         )

    DEFENDANT’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSIONS

       Defendant United States Department of Homeland Security, Immigration and Customs

Enforcement, by its attorney John R. Lausch, Jr., United States Attorney for the Northern District

of Illinois, answers Plaintiff’s requests for admissions as follows:

                                         General Objections

       1.      All responses and objections are based only upon such information and documents

that are presently available and in defendant’s possession. All responses and objections are

provided without prejudice to presenting further information, documents, evidence, or analyses

not yet identified, obtained, or completed.

       2.      Defendant objects to these discovery requests to the extent they seek materials

protected by any privilege, doctrine, or immunity, including the attorney-client privilege, the work

product privilege, and any other applicable privilege recognized by common law, statutes, or rules

of evidence. To the extent that defendant inadvertently produces any privileged materials, such

inadvertent disclosures shall not constitute a waiver of protection. Defendant reserves the right to

object to the use of any privileged materials in this or any other litigation.
   Case: 1:20-cv-02725 Document #: 16-2 Filed: 12/07/20 Page 2 of 6 PageID #:107




       3.      Defendant objects to these discovery requests to the extent that they attempt to

impose obligations in addition to those set forth in the Federal Rules of Civil Procedure, the Local

Rules of the United States District Court for the Northern District of Illinois, or any other

applicable procedural rule.

       The foregoing General Objections are incorporated by reference in each of the specific

responses below as if fully set forth therein.

                               Answers and Specific Objections

      1.       Admit that ICE has a mandatory statutory duty under 5 U.S.C. § 552(a)(3) to
conduct a reasonable search for records responsive to FOIA requests

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       2.      Admit that ICE has a mandatory duty to make a determination to provide or
withhold responsive records on each requests within the time period set forth in 5 U.S.C.
§ 552(a)(6): 20 business days, to be extended by no more than 10 business days in the event that
the agency notifies the requester in writing of the existence of “unusual circumstances.” 5 U.S.C.
§ 522(a)(6)(B)(i).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        3.     Admit that in its 2017, 2018, and 2019 annual budgets submitted to Congress ICE
did not request funds sufficient for the agency to carry out its statutory obligations to comply with
the Freedom of Information Act.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

                                                 2
   Case: 1:20-cv-02725 Document #: 16-2 Filed: 12/07/20 Page 3 of 6 PageID #:108




party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        4.     Admit that in 2017, 2018, and 2019 ICE received funds from Congress sufficient
to pay for responding to 95% of FOIA requests submitted to the agency within the statutory time
frame.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       5.     Admit that ICE has not allocated sufficient staff to respond to FOIA requests by the
deadlines mandated by the FOIA statute.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       6.      Admit that fewer than 15% of FOIA requests that were not accepted for expedited
review, submitted to the agency during Financial year 2016 were processed within the statutory
deadlines specified in 5 U.S.C. § 522(a)(6).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       7.      Admit that fewer than 15% of FOIA requests that were not accepted for expedited
review, submitted to the agency during Financial Year 2017 were processed within the statutory
deadlines specified in 5 U.S.C. § 522(a)(6).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

                                                3
   Case: 1:20-cv-02725 Document #: 16-2 Filed: 12/07/20 Page 4 of 6 PageID #:109




party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       8.      Admit that fewer than 15% of FOIA requests that were not accepted for expedited
review, submitted to the agency during Financial Year 2018 were processed within the statutory
deadlines specified in 5 U.S.C. § 522(a)(6).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       9.      Admit that fewer than 15% of FOIA requests that were not accepted for expedited
review, submitted to the agency during Financial Year 2019 were processed within the statutory
deadlines specified in 5 U.S.C. § 522(a)(6).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       10.     Admit that fewer than 15% of FOIA requests that were not accepted for expedited
review, submitted to the agency during Financial Year 2020 were processed within the statutory
deadlines specified in 5 U.S.C. § 522(a)(6).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        11.    Admit that records requests by FOIA officers of ICE employees who work in
enforcement, detention, and removal operations produced no responsive records from the field
within the deadlines stated by the FOIA officers for over 85% of requests for fiscal year 2018.




                                               4
   Case: 1:20-cv-02725 Document #: 16-2 Filed: 12/07/20 Page 5 of 6 PageID #:110




       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        12.    Admit that records requests by FOIA officers of ICE employees who work in
enforcement, detention, and removal operations produced no responsive records from the field
within the deadlines stated by the FOIA officers for over 85% of requests for fiscal year 2019.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        13.    Admit that records requests by FOIA officers of ICE employees who work in
enforcement, detention, and removal operations produced no responsive records from the field
within the deadlines stated by the FOIA officers for over 85% of requests for the fiscal year 2019.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

duplicative, overly broad, and unduly burdensome, and that it seeks information that is not relevant

to either party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA,

271 F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ Alex Hartzler
                                                 ALEX HARTZLER
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312) 886-1390
                                                 alex.hartzler@usdoj.gov




                                                 5
   Case: 1:20-cv-02725 Document #: 16-2 Filed: 12/07/20 Page 6 of 6 PageID #:111




                                CERTIFICATE OF SERVICE

       I, Alex Hartzler, an attorney, hereby certify that on November 13, 2020, I caused

DEFENDANT’S RESPONSE TO PLAINTIFF’S REQUESTS FOR ADMISSIONS to be served

by email (the parties having agreed to serve by email) upon the following counsel of record:

       Nicolette Glazer
       Law Office of Larry R. Glazer
       Watt Plaza
       1875 Century Park East #700
       Century City, California 90067
       (708) 435-0404
       nicolette@glazerandglazer.com




                                                     s/ Alex Hartzler
                                                    ALEX HARTZLER
                                                    Assistant United States Attorney
                                                    219 South Dearborn Street
                                                    Chicago, Illinois 60604
                                                    (312) 886-1390
                                                    alex.hartzler@usdoj.gov




                                                6
